       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

JORGE GOMEZ,                                      )   NUMBER:
                                                  )
                               Plaintiff,         )
                                                  )   SECTION:
                       v.                         )
                                                  )   JUDGE:
THE CITY OF NEW ORLEANS, JOHN                     )
GALMAN, and SPENCER SUTTON,                       )   MAGISTRATE:
                                                  )
                               Defendants.        )

                                            COMPLAINT

       Plaintiff, JORGE GOMEZ, by and through his counsel, hereby sues Defendants, THE

CITY OF NEW ORLEANS, JOHN GALMAN, and SPENCER SUTTON, as follows:

                                        INTRODUCTION

       Jorge Alberto Gomez, a United States military veteran, served his country as a Cannon

Crewmember during the Iraq War. During his distinguished service, Mr. Gomez received

numerous awards and commendations, including the Army Achievement Medal, National

Defense Service Medal, Global War on Terrorism Service Medal, and Iraq Campaign Medal with

Campaign Start, among others. After reaching the rank of Private First Class, Mr. Gomez was

honorably discharged on October 29, 2014 and returned to civilian life.

       Proud of his service to this country, Mr. Gomez often wore his military regalia. Because

he is of Honduran descent, New Orleans Police Department (“NOPD”) Officers John Galman

(“Galman”) and Spencer Sutton (“Sutton”) decided Mr. Gomez wasn’t “American” enough to be

a military vet. They spewed vicious, racist, and nativist epithets at him, demeaned his service,

attempted literally to strip the clothes off his back, and told him to “go back” to the place he was

from. Unfortunately, their hatred did not end there as Galman and Sutton proceeded to beat Mr.

Gomez into unconsciousness.
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 2 of 17



       Galman and Sutton did not hesitate to attack Mr. Gomez on July 24, 2018, because they

knew that as newly-minted NOPD Officers, they would face little, if any, consequences for their

actions. Unfortunately, their assumption was not far from the truth. When Galman and Sutton’s

requested backup arrived, the responding officers saw one defendant straddling a bruised and

bloody Mr. Gomez while the other restrained Mr. Gomez’s unmoving and unconscious body.

Despite this brutal attack, Galman and Sutton were released and allowed to go home while NOPD

surprisingly commenced an investigation into Mr. Gomez.             Nevertheless, every witness,

including the ultimate witness – video – corroborated what was always plainly evident: Sutton

and Galman violently attacked Mr. Gomez without any lawful basis whatsoever and for the most

invidious reason there can be in this Nation of immigrants.

       Mr. Gomez now brings this suit to vindicate the blatant violation of his constitutional

rights by NOPD Officers Galman and Sutton and the officials who continue to employ, empower,

and protect dangerous police officers like them who literally at the drop of a hat will beat someone

senseless simply because they look or speak different.

                                JURISDICTION AND VENUE

       1.      This action is brought pursuant to 42 U.S.C. § 1983 and §1988, alleging violations

of the First, Fourth, Eighth, Ninth and Fourteenth Amendments to the United States Constitution.

       2.      Jurisdiction is founded on 28 U.S.C. §§ 1331 and 1343, and the aforementioned

statutory and constitutional provisions.

       3.      Plaintiff also invokes supplemental jurisdiction over claims under state

constitutional and statutory law pursuant to 28 U.S.C. § 1367.

       4.      Venue lies in the Eastern District of Louisiana as this is where the cause of action

accrued, and where the parties are located.

       5.      All conditions precedent to the filing of this lawsuit have been performed, satisfied
                                                 2
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 3 of 17



and/or waived.

                                         THE PARTIES

       6.        Plaintiff JORGE GOMEZ is a person of the full age of majority and a citizen of

the State of Louisiana, and is currently domiciled in the Parish of Orleans in the State of

Louisiana.

       7.        Defendants JOHN GALMAN and SPENCER SUTTON (collectively, “Defendant

Officers”) were, at all times relevant, duly authorized law enforcement officers with the New

Orleans Police Department. They engaged in the conduct complained of in the course and scope

of their employment, and under color of law. They are sued in their individual capacities.

       8.        Defendant THE CITY OF NEW ORLEANS (“Defendant City”) is a municipal

corporation duly authorized under the laws of the State of Louisiana and within the Parish of

Orleans. At all times relevant, it was the principal and employer of Defendant Officers. The City

of New Orleans, through its NOPD, is responsible for the policies, procedures, and practices

implemented by the NOPD.

                                   THE RELEVANT FACTS

       9.        On the evening of July 23, 2018, Jorge Gomez went to the Mid-City Yacht Club

where he was a fixture and known to play the jukebox and stay to himself.

       10.       At the time, Mr. Gomez was wearing fatigues and a Honduran green beret hat.

       11.       While Mr. Gomez was sitting at the bar, Defendant Officers entered and began

accosting him.

       12.       When Defendant Officers began to make fun of Mr. Gomez, the bartender

indicated that Mr. Gomez served in Iraq and during his service had suffered injuries.

       13.       Defendant Officers then ordered Mr. Gomez to approach, whereupon they began

bullying him about his ethnicity, heritage, and service.
                                                3
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 4 of 17



       14.     Defendant Officers shouted at Mr. Gomez that he was a “fake American,”

attempted to pull off his clothes, and repeatedly called him a liar.

       15.     Defendant Officers stole the beret off Mr. Gomez’s head and left the bar.

       16.     When Mr. Gomez attempted to get his beret back, Defendant Officers again

spewed racist-nativist commentaries at Mr. Gomez. They then used excessive force against him.

       17.     Two Good Samaritans happened to witness the attack and intervened to save Mr.

Gomez.

       18.     Mr. Gomez then got into his vehicle and attempted to drive home.

       19.     However, Defendant Officers blocked his path and ordered him out of his vehicle.

Understanding that he was not free to leave, Mr. Gomez did as ordered.

       20.     Once more, Defendant Officers used excessive and unreasonable force against him

because of his ethnicity.

       21.     After Mr. Gomez lost consciousness, Defendant Officers identified themselves to

dispatch as NOPD officers; therefore, a corresponding signal went out.

       22.     Upon information and belief, the signal indicated that an officer was in need of

emergency assistance.

       23.     Aware that their misconduct had serious consequences, Defendant Officers

attempted to cover up their excessive force by initiating a criminal investigation against Mr.

Gomez.

       24.     Pursuant thereto, Defendant Officers identified themselves to the responding unit

as NOPD officers and, despite Defendant Officers being caught in the act of committing a hate

crime, they were allowed to leave the scene without any formal questioning.

       25.     Instead, Defendant Officers went home where they changed out of their clothes

that contained evidence of the severity of their crime.
                                                 4
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 5 of 17



       26.     Meanwhile, investigators went almost immediately to the hospital to conduct a

videotaped interrogation of Mr. Gomez.

       27.     Defendant Officers were treated more favorably than Mr. Gomez, as they knew

they would be by NOPD because they were police officers; sadly, this is part and parcel of

NOPD’s history and such favorable treatment causes misconduct by its officers to flourish

because they know they will not be punished for their actions no matter how obvious.

       28.     In fact, at the time of this occurrence, the NOPD Public Integrity Bureau already

had two separate internal investigations open on Defendant Galman from which he had received

no discipline nor been stripped of his police powers despite still being on his probationary period.

       29.     Worse, NOPD knew their applicant screening and hiring practices were

constitutionally deficient.

       30.     In 2017, the Independent Monitor, who was appointed by the Federal Court to

oversee enforcement of the Consent Decree regarding the NOPD’s hiring policies and practices,

found that, “NOPD’s process for conducting background investigations of potential Academy

recruits is not designed or implemented to ensure the Department makes offers only to highly

qualified, ethical candidates with personality traits meeting the needs of a modern police

department. Of the 137 active Academy recruit files we reviewed over the past month, about one

third (59) of the recruit files for applicants accepted into the Academy had documented risk

indicators without a corresponding explanation as to why or how those risk indicators were

overcome.”

       31.     Additionally, the Independent Monitor noted that the, “existence of these and other

risk indicators in the recruit files, without evidence of meaningful follow-up, suggests to us

NOPD may be accepting candidates into the Academy who should not be NOPD officers. Our

discussions with and interviews of NOPD personnel give us even greater concern in this regard.
                                                 5
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 6 of 17



More than one NOPD employee noted that if a candidate does not violate an automatic

‘disqualifier,’ he/she generally is accepted into the Academy.”

       32.     NOPD Officers reported to the Independent Monitor their, “shared belief that the

Department has lowered its standards in an effort to fill Academy classes, and that the background

investigation process is flawed.”

       33.     On April 10, 2018, the Independent Monitor filed its 2017 Annual Report on the

Consent Decree, which noted that, “Our in-depth review of candidate background files

encompassed findings that included insufficient training of background investigators, incomplete

investigations, a review process overly focused on ‘automatic disqualifiers’ at the expense of

other facts that collectively signal relevant risks, lack of documentation of steps taken to

investigate a candidate, and a myriad of other concerns and deficiencies.”

       34.     With the knowledge that its hiring practices were flawed, NOPD still failed to

adequately train and supervise its officers. In this instance, when the Defendant Officers engaged

in misconduct, the Department defaulted to its Blue Code of Silence.

       35.     Indeed, NOPD investigated this incident as if Mr. Gomez was the culprit when he

was clearly the victim. However, because every third-party witness corroborated Mr. Gomez’s

version of events and that he was never the aggressor with Defendant Officers, NOPD had no

choice but to arrest and charge Defendant Officers with simple misdemeanor battery and theft.

       36.     Despite the severity of Mr. Gomez’s injuries, no felony charges were filed and

Defendant Officers were not charged with a hate crime.

       37.     That night, Mr. Gomez was rushed by ambulance to the emergency room for

treatment.

       38.     Subsequently, he was diagnosed with a concussion and lumbar sprain, and

suffered extensive swelling and contusions to his face, head, ear and body as a result of this
                                                6
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 7 of 17



vicious and unprovoked attack. But, a picture is worth a thousand words.




       39.     To this day, Mr. Gomez suffers from physical injuries such as continuous

ringing/buzzing in his ear, hearing loss, and constant back and neck pain.

       40.     More severely, this racist/nativist attack has taken a severe toll on Mr. Gomez’s

psychological and mental well-being, making it difficult for him to work and concentrate.

       41.     As a direct and proximate result of the conduct of the Defendants, Mr. Gomez

suffered conscious and severe physical, mental, and emotional distress, and pain and suffering in

the course of this incident.

                     COUNT I: 42 U.S.C. § 1983 VIOLATIONS
                UNCONSTITUTIONAL POLICIES, CUSTOMS, USAGES,
                        PRACTICES, AND PROCEDURES
                            (Against Defendant City)

       42.     Plaintiff realleges paragraphs 1 through 41 above as though fully set forth herein.

       43.     Defendant City violated Mr. Gomez’s rights to be on a public street, to be left

alone, to locomotion, to travel, to due process of law, to equal protection of the law, to freedom

from unreasonable search and seizures, to freedom from excessive force, and to freedom from

                                                7
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 8 of 17



cruel and unusual punishment protected under the First, Fourth, Eighth, and Fourteenth

Amendments.

       44.     Defendant City failed to train and supervise its subordinates, namely Defendant

Officers, to ensure that these subordinates did not violate members of the public’s rights protected

under the First, Fourth, Eighth, and Fourteenth Amendments.

       45.     Mr. Gomez was directly harmed by this failure to train and supervise because it

contributed to the unlawful stop, detention, and arrest of Mr. Gomez, and the use of excessive

force against him.

       46.     At all pertinent times herein, Defendant City was aware of the need to train and

supervise its subordinates in order to ensure that they did not violate the rights of members of the

public. These Defendants ignored that need, and acted unreasonably and with deliberate

indifference and disregard for Mr. Gomez’s constitutional rights as described above.

       47.     Defendant City’s final policy makers, in their individual capacities, acting

individually and together, acted to violate Mr. Gomez’s rights by establishing and maintaining

policies, customs, usages, practices, and procedures that they knew would deprive members of

the public, including Jorge Gomez, of their constitutional rights protected under the First, Fourth,

Eighth, and Fourteenth Amendments.

       48.     Mr. Gomez was directly harmed by these policies, customs, usages, practices and

procedures because these policies contributed to the unlawful stop, detention, use of excessive

force against, and arrest of Mr. Gomez.

       49.     At all pertinent times herein, Defendant City was aware that the policies,

procedures, practices, customs, and usages that were established for NOPD would result in

violations of constitutional rights. Defendant City ignored that risk and acted unreasonably and

with deliberate indifference and disregard for Mr. Gomez’s constitutional rights as described
                                                 8
         Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 9 of 17



above.

         50.    At all pertinent times, Defendant City acted unreasonably, recklessly, and with

deliberate indifference and disregard for the safety, constitutional, and civil rights of Plaintiff by

failing to provide appropriate safeguards to prevent the misconduct of Defendant Officers.

         51.    As a result of the Defendant City’s violations of 42 U.S.C. § 1983, Mr. Gomez has

been damaged, in an amount to be determined at trial.

                        COUNT II: 42 U.S.C. § 1983 VIOLATIONS
                     UNLAWFUL STOP, DETENTION, ARREST, AND
                      EXCESSIVE AND UNREASONABLE FORCE
                            (Against Defendant Officers)

         52.    Plaintiff realleges paragraphs 1 through 41 above as though fully set forth herein.

         53.    Defendant Officers’ unlawful stop, detention, arrest, and use of force against Mr.

Gomez was without cause or justification and violated his right to be on a public street, to be left

alone, to due process of law, to equal protection of the law, to freedom from unreasonable search

and seizures, to freedom from excessive force, to freedom from cruel and unusual punishment,

and to freedom from false arrest and detention. These rights are protected under the First, Fourth,

Eighth, and Fourteenth Amendments to the United State Constitution.

         54.    Further, Defendant Officers acted in combination and in concert, including with

the NOPD, its officers and Superintendent whose deliberate indifference in not preventing such

acts, combined with the willful act of Defendant Officers and others acting in concert and

conspiracy both allowed and failed to prevent the commission of these unlawful acts of illegally

detaining, arresting, and exerting excessive force against Mr. Gomez in deprivation of his

constitutional rights.

         55.    At all times Defendant Officers were acting under color of law and were aware

that uses of force, stops, detention, and arrest of members of the public without any justifiable


                                                  9
        Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 10 of 17



basis were unlawful.

            56.   As a result of the Defendant Officers’ violations of 42 U.S.C. § 1983, Mr. Gomez

has been damaged, in an amount to be determined at trial.

                                       COUNT III
                         ASSAULT, BATTERY, AND FALSE ARREST
                               (Against Defendant Officers)

            57.   Plaintiff realleges paragraphs 1 through 41 above as though fully set forth herein.

            58.   Defendant Officers, acting individually and together, and under color of law,

engaged in a course of conduct and conspired to engage in a course of conduct that caused injury

and harm to Mr. Gomez.

            59.   Defendant Officers willfully and maliciously assaulted, battered, and held Mr.

Gomez under false arrest without just cause or provocation.

            60.   Defendant Officers intended to cause harmful and/or offensive contact to Mr.

Gomez.

            61.   Mr. Gomez was harmed and offended by Defendant Officers’ conduct.

            62.   As an actual and proximate cause of Defendant Officers’ offensive conduct, Mr.

Gomez has suffered and continues to suffer physical pain, humiliation, embarrassment, mental

and emotional distress, and discomfort, all to his damage in an amount in excess of the minimum

jurisdiction of this Court, the precise amount of which will be proven at trial.

            63.   Defendant Officers, in the aforementioned acts and/or ratifying such acts, engaged

in willful, malicious, intentional, oppressive and despicable conduct, and acted with willful and

conscious disregard of the rights, welfare, and safety of Mr. Gomez, thereby justifying the award

of punitive and exemplary damages against Defendant Officers, in an amount to be determined

at trial.



                                                  10
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 11 of 17



                                   COUNT IV
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                             (Against all Defendants)

        64.     Plaintiff realleges paragraphs 1 through 41 above as though fully set forth herein.

        65.     Defendant Officers, acting individually and together, and under color of law,

engaged in a course of conduct and conspired to engage in a course of conduct that caused injury

and harm to Mr. Gomez.

        66.     As described herein, Defendants, and each of them, engaged in extreme and

outrageous conduct by intentionally and recklessly subjecting Mr. Gomez to, and permitting him

to be subjected to, a hate crime, assault, battery, and false arrest that caused severe bodily injuries.

        67.     Defendants’ conduct was willful, wanton, intentional, outrageous, malicious, and

acted with the intent, or in reckless disregard of the probability, of causing emotional distress to

Mr. Gomez.

        68.     That the aforesaid actions by said Defendants were so outrageous in character and

were so extreme in degree that a reasonable member of the community would regard such conduct

as atrocious, going beyond all possible bounds of decency and as being utterly intolerable in a

civilized community.

        69.     As an actual and proximate cause of the Defendants’ extremely, reckless and

indifferent conduct, Mr. Gomez was humiliated and suffered severe pain, emotional distress,

mental anguish, and physical injuries as the result of being beaten.

        70.     Defendants, in the aforementioned acts and/or ratifying such acts, engaged in

willful, malicious, intentional, oppressive, and despicable conduct, and acted with willful and

conscious disregard of the rights, welfare and safety of Mr. Gomez, thereby justifying the award

of punitive and exemplary damages, against Defendants, in an amount to be determined at trial.



                                                  11
        Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 12 of 17



                                         COUNT V
                                    NEGLIGENT HIRING
                                   (Against Defendant City)

         71.   Plaintiff realleges paragraphs 1 through 41 above as though fully set forth herein.

         72.   Defendant City had a duty to thoroughly investigate Defendant Officers’

backgrounds before hiring them and allowing them to protect the people and property of the City

of New Orleans.

         73.   Defendant City breached its duty by failing to conduct adequate investigations

which might have revealed that Defendant Officers were unsuitable for the duties they were hired

to fulfill.

         74.   It was unreasonable for Defendant City to hire Defendant Officers in light of

information that it knew or should have known about Defendant Officers’ propensity for physical

aggressive behavior and/or racist, nativist, or xenophobic conduct.

         75.   Defendant City’s breach of that duty was the actual and proximate cause of the

assault and battery of Mr. Gomez by Defendant Officers, which left Mr. Gomez with physical

and emotional injuries, in an amount to be determined at trial.

                                    COUNT VI
                       NEGLIGENT RETENTION & SUPERVISION
                              (Against Defendant City)

         76.   Plaintiff realleges paragraphs 1 through 41 above as though fully set forth herein.

         77.   Defendant Officers are employed by Defendant City.

         78.   During the course of Defendant Officers’ employment, Defendant City knew or

should have known that they were unfit for their job and/or or in all probability would act in a

manner dangerous to the public.

         79.   Defendant City had a duty to terminate or, at the very least, provide reasonable

supervision of Defendant Officers given their wrongful, and dangerous propensities.
                                               12
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 13 of 17



       80.     Defendant City, despite its ability to control, discipline or terminate Defendant

Officers, negligently retained and/or failed to exercise reasonable care to adequately supervise

Defendant Officers in their positions as police officers and to prevent them from committing the

wrongful acts complained of herein against Mr. Gomez.

       81.     Defendant City’s breach of that duty was the actual and proximate cause of the

assault and battery of Mr. Gomez by Defendant Officers, which left Mr. Gomez with physical

and emotional injuries, in an amount to be determined at trial.

                                     COUNT VII
                    VICARIOUS LIABILITY, RESPONDEAT SUPERIOR,
                       OSTENSIBLE AGENCY AND/OR AGENCY
                               (Against Defendant City)

       82.     Plaintiff realleges paragraphs 1 through 41 above as though fully set forth herein.

       83.     At all relevant times, the Defendant Officers were employed by and/or acting on

behalf of Defendant City.

       84.     At all relevant times, the Defendant Officers were acting within their respective

capacities and course and scopes of their employment with Defendant City and/or accomplished

the acts stated herein by virtue of their job-created authority.

       85.     The Defendant Officers negligently and/or recklessly, directly, and proximately

caused physical and emotional injury to Mr. Gomez, including both acts of omission and acts of

commission.

       86.     Therefore, Defendant City is liable under the laws of vicarious liability, including

the doctrine of respondeat superior for the actions and inactions of the Defendant Officers, as

described herein.




                                                 13
      Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 14 of 17



                                         COUNT VIII
                     VIOLATION OF THE PUBLIC RECORDS LAW
                             (Against Defendant City)

       87.     Plaintiff realleges paragraphs 1 through 41 above as though fully set forth herein.

       88.     Under Louisiana law, the records of public bodies like the City of New Orleans

and its police department are considered “public records.” Louisiana law provides that “providing

access to public records is a responsibility and duty of the appointive or elective office of a

custodian and his employees.” La. R.S. 44:31.

       89.     Louisiana law mandates that “except as otherwise provided in this Chapter or as

otherwise specifically provided by law, and in accordance with the provisions of this Chapter,

any person of the age of majority may inspect, copy, or reproduce any public record.”

       90.     On May 29, 2019, Plaintiff made a public records request to the City of NOPD

seeking materials related to his incident. The records sought included, but were not limited to,

conduct, investigative, and disciplinary reports on the Defendant Officers, behavioral evaluations

of the Defendant Officers, reports and/or video footage from July 24, 2018 interview of Plaintiff,

and the NOPD’s training and recruiting policies in effect since 2017.

       91.     Under Louisiana law, within five (5) business days of May 29, 2019, the City of

NOPD was required to either produce the records or provide a written estimate of the time

reasonably necessary for production. La. R.S. 44:35.

       92.     On June 12, 2019, nearly two weeks after the request was made, the City of NOPD

advised that it would need “some time” to process the request due to “high volume.”

       93.     On June 24, 2019, the City of NOPD advised that the request would be completed

by July 17, 2019.

       94.     On July 15, 2019, the City of NOPD changed the completion date for the request


                                                14
       Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 15 of 17



from July 17, 2019, to July 26, 2019. The new date is after the 1-year statute of limitations period

that may apply for Mr. Gomez’s claims stated herein.

       95.     As of the date of this Complaint, the City of NOPD has failed to produce the

requested records.

       96.     The City of NOPD has denied Plaintiff’s statutorily-guaranteed access to the

public records related to his incident. The City of NOPD’s repeated delay in producing these

records is unreasonable.

       97.     Plaintiff, therefore, brings this action under La. R.S. 44:35(A) and requests an

order of mandamus be issued ordering Defendant City to produce the records, a declaratory

judgment that the Defendant City violated the Louisiana public records law, and for his attorneys’

fees, costs, and damages.

       WHEREFORE the Plaintiff, JORGE GOMEZ, prays that after due proceedings there be

judgment rendered herein in Plaintiff’s favor and against the Defendants, THE CITY OF NEW

ORLEANS, JOHN GALMAN, and SPENCER SUTTON, individually and jointly, for

compensatory and punitive damages as prayed for herein in an amount in excess of $75,000;

reasonable attorneys’ fees, as provided in 42 U.S.C. § 1988, 42 U.S.C. § 12205, 29 U.S.C. 794(b),

and La. R.S. 44:35(A) and all costs of these proceedings and legal interest; and any such other

further relief as appears equitable and just.

                               DEMAND FOR TRIAL BY JURY

       Mr. Gomez demands a jury trial of all claims so triable.




                                                15
      Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 16 of 17



Dated: July 23, 2019               By:

                                   Diana L. Fitzgerald, Esq. (FLSBN 15228)
                                   Email: Diana@FILawyers.com
                                   David C. Isaacson, Esq. (FLSBN 81691)
                                   Email: David@FILawyers.com
                                   FITZGERALD & ISAACSON, LLP
                                   901 Ponce De Leon Boulevard, Suite 202
                                   Miami, FL 33134
                                   Telephone: (305) 372-7300
                                   Facsimile: (305) 447-0043
                                   (Pro Hac Vice Application to be filed)

                                           And

                                   Jarrett Adams, Esq. (NYSBN 5455712)
                                   Email: Jadams@JarrettAdamsLaw.com
                                   Jeanette Samuels, Esq. (ILSBN 6313890)
                                   Email: Sam@ChiCivilRights.com
                                   THE LAW OFFICES OF JARRETT ADAMS,
                                   PLLC.
                                   40 Fulton Street, Floor 23
                                   New York, NY 10038
                                   Telephone: (646) 880-9707
                                   Facsimile: (646) 880-9707
                                   (Pro Hac Vice Application to be filed)

                                          And

                                   /s/Sean T. McLaughlin
                                   Bradley J. Schlotterer, Esq. (LASBN 24211)
                                   Email: Brad.Schlotterer@keanmiller.com
                                   Sean T. McLaughlin, Esq. (LASBN 31870)
                                   Email: Sean.McLaughlin@keanmiller.com
                                   Zoe W. Vermeulen, Esq. (LASBN 34804)
                                   Email: zoe.vermeulen@keanmiller.com
                                   KEAN MILLER, LLP
                                   909 Poydras Street, Suite 3600
                                   New Orleans, LA 70112
                                   Telephone: (504) 620-3354
                                   Facsimile: (504) 585-3051
                                   (Local Counsel)


                                   Attorneys for Plaintiff Jorge Gomez



                                     16
      Case 2:19-cv-11803-SM-JVM Document 1 Filed 07/23/19 Page 17 of 17



Service Instructions:

Please issue summons to:

   1. THE CITY OF NEW ORLEANS

   2. JOHN GALMAN

   3. SPENCER SUTTON




                                     17
